In a proceeding pursuant to CPLR article 78 to review respondents’ determination, dated July 11, 1975 and made after a hearing, that petitioner be denied certification of completion of her service as a probationary teacher, the appeal is from a judgment of the Supreme Court, Kings County, dated August 3, 1976, which dismissed the petition. Judgment affirmed, without costs or disbursements (see Matter of Kaye v Board of Educ., 57 AD2d 866). Martuscello, J. P., Latham, Shapiro and O’Connor, JJ., concur.